HOOK, Circuit Judge
(dissenting). The offer of a reward and its acceptance by the performance of the service is a contract, but it is not different from other contracts in respect of the rules of constraction that should be applied. In such contracts, as in others, regard should not be had to the mere letter to the exclusion of the spirit. “The fruit and profit of a nut lie in the kernel, and not in the shell.” It matters not that the proponent of the reward is entitled to make his own terms. When he has done so it is then for the court to say what they mean and whether they were substantially complied with, and in doing so it is not unjust to him to deprive him of a shrewd, narrow meaning of his own words.
The reward offered was for the arrest of each one of the parties guilty of a robbery and murder in Arkansas. A man named West was suspected. The plaintiffs discovered that under an assumed name lie w~as under arrest in Evansville, Jnd., for vagrancy and street begging. His identity was unknown to the police of that city, and his identity and whereabouts were unknown to the Arkansas sheriff who offered the reward. Had not the plaintiffs acted he would have served liis time at Plvansville and disappeared. In this condition of affairs the plaintiffs, knowing of the reward and alone knowing of the identity and whereabouts of the accused, immediately notified the sheriff, who, acting thereon, at once went to Evansville, took him into custody, and removed him to Arkansas, where, with the assistance of plaintiffs, he was convicted and afterwards executed. It docs not appear that any one else than plaintiffs is claiming the reward. The Evansville police would not be entitled to it because what they did was in the mere performance of other duties and had no relation to the Arkansas crime or to the reward. The sheriff himself would not be entitled to it because his receiving possession from the police was a mere perfunctory service performed after receipt of the important and necessary information from the plaintiffs. The man was already under arrest. lie was where any one who knew his identity could get him. It is not as if he had Men at large. True, it may be said that he was not under arrest for the Arkansas crime until the sheriff arrived, but it seems to me to be quite a narrow construction to say that by *468.simply laying a hand upon the accused and peacefully receiving him from the police the sheriff himself made the arrest and thereby escaped paying the reward he offered. Even if so narrow a meaning is to be given to the word “arrest,” there is still reason for holding that when the sheriff went to Indiana he went for the plaintiffs and waived the personal performance of that unimportant service by them, since all that was vital and of consequence had already been done. The better rule is that he who is the active and efficient cause in securing the result described in an offer of reward is the one who is entitled to it. He is the orte who accomplishes the result — who brings it about. It is not the man who, when all else is done and when the .accused is as it were tied to a stake, merely performs the letter of the final a.ct without effort, skill, or enterprise. Such rule would ■conform to the spirit that actuated the offer of reward, and if it does it is the one that should prevail.
I think that the Massachusetts rule expressed in Crawshaw v. City of Roxbury, 7 Gray (Mass.) 374, and that of Maine, shown in Haskell v. Davidson, 91 Me. 488, 40 Atl. 330, 42 L. R. A. 155, 64 Am. St. Rep. 254, is the reasonable one and is in harmony with those applied to contracts generally. In the Roxbury Case the reward was '“for the apprehension and conviction of any person or persons who .shall set fire to any dwelling house,” etc. Thereafter a building was set on fire by an incendiary and consumed. The plaintiff was at the fire and sought out three police officers and requested them to arrest one Clarke for having set the fire. He pointed Clarke out to one of the officers and stated facts and circumstances tending to show that Clarke committed the offense. Clarke was arrested by this officer upon the information given and afterwards confessed to him. Another police officer made the complaint. Clarke pleaded not guilty •at the trial, but was convicted upon the testimony of the officers. The plaintiff’s information upon which he accused Clarke and requested his arrest was hearsay, and therefore he was not summoned to attend the trial. The city having refused to pay the reward, the plaintiff brought action therefor, and having recovered a judgment the city took the cause to the Supreme Judicial Court of Massachusetts, where it was affirmed. At the trial below the court instrupted the jury as follows:
“That the offer of a reward could not be taken literally, for, as the conviction must be in due course of law, requiring the intervention of the court and jury, a person might be entitled- to the reward by becoming the prosecutor, and, as such, causing the arrest, and conducting the case to a conviction, or he might be entitled to it by giving information which should lead to and produce the arrest and conviction of the offender; that is, by -giving such information to the city government of Roxbury, or to some officer authorized to act for them in making the. arrest and prosecuting the ■offender to conviction upon the information so given, that, in this case, the officers of the city having instituted and carried on the prosecution to conviction after the arrest, if the jury were satisfied that the facts disclosed 'by the plaintiff were such as induced the officer who arrested the offender to arrest him, and were material, and had a tendency to produce ultimate conviction, and without them Clarke would not have been convicted, unless upon his own subsequent "confession of guilt the plaintiff would be *469entitled to the reward; and the fact that Clarke, subsequently to the disclosure of such information, made by the plaintiff, and upon which he was arrested, confessed his guilt, would not deprive the plaintiff' of the right to recover, though Clarke's confession of guilt was producid In evidence upon his trial, and might have been the ground upon which he was convicted.”
Upon appeal Chief Justice Shaw observed of this and other instructions :
“The court are of opinion that the directions of the judge on the trial wore correct in law, carefully guarded, and were adapted to the evidence before the jury.”
In Haskell v. Davidson the reward offered was “lor the arrest and conviction of the person or persons who entered the room of Alexander Wilson and stole $35 therefrom.” The plaintiffs, being informed of the offer, commenced an investigation of the crime, with the" result that facts and circumstances were discovered tending strongly to inculpate one Thompson, who, upon being found and confronted with the charge by the plaintiffs, made a confession of his guilt and subsequently pleaded guilty to an indictment found by the grand jury. 'Hie formal arrest of Thompson, however, was on a capias issued by the court and was made by a deputy sheriff. The Supreme Judicial Court of Maine sustained a recovery by the plaintiffs. It said:
“An offer of reward is a proposal. The party malting it may insert, his own terms, and no person can become entitled to the reward without a performance of all of the terms contained In'the proposal. But such performance need not bo a literal compliance with the terms of the offer. It is sufficient if the party claiming the reward lias substantially performed 11k service required by the proposal. An offer of a reward for the ‘arrest and conviction’ of an offender cannot bo taken literally. The person who by reason of the offer is induced to make an investigation, and finally obtains possession of sufficient facts to authorize the arrest of an offender, and, his subsequent conviction, for the crime referred to in the offer, certainly cannot himself convict; the offender. The service contemplated by a person making such an offer, and which the proposal should be construed as meaning, must be the obtaining, and giving to some proper person interested, sufficient information in relation to the perpetrator of the crime, and his whereabouts, as to authorize and secure the arrest of the offender, and subsequently to procure his conviction by a court of competent jurisdiction.”
The case of Shuey v. United States, 92 U. S. 73, 23 L. Ed. 697, Is not in point, because it appeared from the face of the proclamation of reward by the Secretary of War that he made a clear distinction between the apprehension of Surratt on the one hand and information conducing to the arrest on the other. It was his privilege to do so. The sum of $25,000 was offered expressly for the apprehension, and it was specified in addition that “liberal rewards will be paid for any information that shall conduce to the arrest,” etc. The claimant gave information, but other agencies effected the arrest. It is obvious that a man who asked and received a reward for information under such an offer should not also be rewarded for the apprehension of the fugitive by others. This feature of the case was particularly adverted to by the Supreme Court. I think the plaintiffs here fairly earned the reward offered and should receive it.